Citation Nr: 1550484	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 21, 2013.  

2. Entitlement to a disability rating in excess of 50 percent for PTSD since March 21, 2013.  

3. Entitlement to a rating disability in excess of 10 percent for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2003 to February 2005.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2010 rating decision effectuated a July 2010 Board decision.  

The issues of entitlement to a disability rating in excess of 50 percent for PTSD since March 21, 2013, and entitlement to a disability rating in excess of 10 percent for right foot plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to March 21, 2013, the Veteran's PTSD has been manifested by symptoms approximating occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD prior to March 21, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411.





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed PTSD in May 2011.  This examination and its associated report was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran argues that his PTSD is more severe than the rating reflects.  Specifically, the Veteran's representative alleges in his October 2015 appellant brief that the Veteran's PTSD warrants a 70 percent rating because the VA examiner found the Veteran's disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning and the Veteran described himself as isolated; he did not venture out and socialize. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  In situations where PTSD is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id. 

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that since the Veteran was last examined, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  In this regard, the Board issued a decision in July 2010, which, in pertinent part, granted an increased disability rating for PTSD to 50 percent.  The Veteran did not appeal this decision to the Court of Appeals for Veterans Claims (CAVC), and it became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1104.  In August 2010 the RO rendered a decision effectuating the Board's decision; the Veteran timely appealed this decision by requesting an increased rating.  

The evidence relevant to this appeal begins with a May 2011 VA psychiatric evaluation.  The Veteran reported that he and his wife did not spend a lot of "quality time" together and did not talk very much.  He had friends that he mainly saw at church and his friends would call to check in on him.  He spent a lot of time alone and enjoyed gardening and cutting the grass.  He further reported daily, moderate, and chronic psychiatric symptoms.  On examination, the Veteran presented as well groomed, affect was appropriate, mood was euthymic, difficult to sustain attention, thought process was linear, thought content was unremarkable, and judgment was fair.  No delusions, hallucinations, homicidal thoughts, or suicidal thoughts were noted/reported.  His behavior was appropriate and memory intact.  The examiner found that the Veteran suffered from reduced reliability and productivity due to PTSD, noting the Veteran suffered from recurrent and intrusive distressing recollections, sleep disturbances, nightmares, avoidance, diminished interest or participation in significant activities, irritability or outburst of anger, hypervigilance, and exaggerated startle response.  The examiner further noted the Veteran's disturbance caused clinically significant distress or impairment in social, occupation, or other important areas of functioning.  The examiner also noted the Veteran was currently employed as a truck driver.  The examiner confirmed the diagnosis of PTSD and assigned a GAF score of 60. 

Based on the evidence of record, the Board finds that prior to March 21, 2013, the preponderance of the evidence of record is against a rating in excess of 50 percent for service-connected PTSD.  The Veteran's PTSD has been manifested by depression, recurrent and intrusive distressing recollections, trouble sleeping, nightmares, avoidance, diminished interest or participation in significant activities, irritability or outburst of anger, hypervigilance, exaggerated startle response, and recurrent panic attacks.  Such symptomatology has resulted, at most, as noted in the May 2011 VA psychiatric evaluation, in reduced reliability and productivity.  

Consideration has been given to assigning a higher disability evaluation for the Veteran's PTSD for the period on appeal.  The Board notes that while private treatment records beginning in May 2005 until January 2010 note the Veteran reported hallucinations/delusions, the record is silent for any reporting of such hallucinations/delusions again until March 2013.  Indeed, the Veteran did not report or note any hallucinations/delusions during his May 2011 VA psychiatric evaluation.  While it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board finds that the symptoms present during the period of time relevant to the appeal being decided herein does not warrant the assignment of a higher rating.  The Veteran's omission to report hallucinations or delusions during his May 2011 VA evaluation is highly probative evidence that the Veteran has not persistently experienced hallucinations or delusions.  The Veteran's lack of consistent reporting concerning the severity or persistence of his claimed hallucinations or delusions weighs against the assignment of a higher rating.  

While the Veteran's representative avers in his October 2015 appellant brief that the Veteran warrants a 70 percent rating because the VA examiner found the Veteran's disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, the same examiner also found the Veteran suffered from reduced reliability and productivity due to PTSD and assigned the Veteran a GAF score of 60, which indicated moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The Board has considered the Veteran's representative October 2015 appellant brief, which recounts that the Veteran described himself as isolated and he did not venture out or socialize.  However, the Board continues to find that the extensive evidence of record reflects that the Veteran's symptoms and impairment due to his PTSD approximate those contemplated in the criteria for a 50 percent rating, as discussed above.  In this regard, again, the record reflects the Veteran reported he occasionally socialized with friends and family.  Indeed, during his May 2011 VA examination the Veteran stated he had friends that he mainly saw at church, his friends would call to check in on him, and he had hobbies that included gardening and cutting the grass.  The Board reiterates that the Veteran's disability picture as a whole does not reflect PTSD symptoms higher than a 50 percent rating.  

Accordingly, a rating in excess of 50 percent for PTSD prior to March 21, 2013, is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD prior to March 21, 2013, is denied.


REMAND

The evidence indicates that the Veteran's service-connected PTSD symptoms may have increased in severity since March 21, 2013.  

Private treatment records beginning in March 2013 note the Veteran reported panic attacks weekly and occasional visual and auditory hallucinations.  He was assigned a GAF score of 45.  A September 2013 private treatment record notes the Veteran's mood was depressed, irritable, and his affect was flat.  He reported panic attacks weekly and occasional visual hallucinations.  He was assigned a GAF score of 45.  A January 2014 private treatment record notes the Veteran reported panic attacks weekly and occasional visual and auditory hallucinations.  He was again assigned a GAF score of 45.  An April 2014 private treatment record notes the Veteran reported his depression and anger were worse and he had visual and audio hallucinations weekly.  He again was assigned a GAF score of 45. 

In light of the Veteran's consistent subjective reporting of hallucinations and possible increase in symptoms, the Board finds that a new VA examination is necessary.  

Additionally, the Veteran contends his right foot plantar fasciitis warrants a rating in excess of 10 percent.  Specifically, the Veteran's representative asserts in his October 2015 appellant brief that the Veteran's disability warrants a 20 percent rating.  The representative explained that the June 2011 examiner found the Veteran's disability moderately affected daily chores and shopping, severely affected exercise and recreation, and prevented any sport activity.  There was also objective evidence of accentuated pain on use with callosities.  

The Veteran is in receipt of a 10 percent rating for right foot plantar fasciitis pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276.  The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2015).  The RO determined that the most closely analogous Diagnostic Code was 5276, which provides ratings for acquired flatfoot.  The Board finds the Veteran's service medical records are void of any diagnosis or evidence of pes planus.  

Here, an October 2010 VA podiatry treatment record notes the Veteran reported he was not able to use his insoles because the grooves in them were painful.  He continued to experience pain on the ball of his right foot.  The record notes the Veteran had pes planus and "metatarsalgia due to 2nd [metatarsophalangeal joint] MTPJ capsulitis vs. intermetatarsal neuroma."  His current right shoe insole was modified with a "met pad."  A February 2011 VA podiatry treatment records notes the Veteran presented for a follow up on his metatarsal pads, which we stated worked well.  He had been using them as directed and had no tenderness with palpation on the right foot.  

The Veteran was afforded a VA examination in June 2011 conducted by a nurse practitioner.  The Veteran reported he wore a right shoe orthotic insert with fair efficacy.  His right foot symptoms included pain (while standing, walking, and at rest), swelling (while standing, walking, and at rest), stiffness, fatigability, weakness, and lack of endurance.  He was able to stand for 15-30 minutes and could walk more than one fourth of a mile, but less than a mile.  Pain and swelling were located on his front sole.  Examination revealed evidence of painful motion, swelling, tenderness, instability, and weakness.  X-rays revealed normal bilateral foot examination.  The examiner diagnosed the Veteran with right foot plantar fasciitis, noting it created significant occupational effects as it decreased mobility and decreased strength in his lower extremity; it resulted in pain.  The resulting work problem was increased absenteeism.  Effects of the problem on chores, shopping, traveling, and driving were moderate, exercising and recreation were severe, and the Veteran was prevented from playing sports.  

A January 2012 VA podiatry orthoptic prescription form notes the Veteran had metatarsalgia, pes planus, and was prescribed orthotic shoes.  (See Virtual VA, Capri, 1/24/12, pg. 16).  A May 2014 VA treatment record notes the Veteran reported he needed a replacement shoe insert for chronic foot pain. 
 
While VA treatment records note a diagnosis of pes planus, the June 2011 VA examiner found x-rays revealed a normal bilateral foot examination and only diagnosed the Veteran with right foot plantar fasciitis.  The Board finds the nature of the Veteran's right foot disability is unclear, thus the ability to rate the Veteran's right foot is frustrated.  While the June 2011 VA examination was conducted by a nurse practitioner, the Board finds a VA examination conducted by a podiatrist or orthopedic specialist, if possible, would be preferable in order to review this confusing evidence and assess the current nature, extent, and severity of the Veteran's right foot disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional evidence relevant to the Veteran's PTSD since March 21, 2013, and right foot disability that may have come into existence in the interim.

2. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected PTSD.  The examiner shall review the claims file in connection with the examination and the examination report must reflect that such a review was conducted.  All indicated studies should be completed.

3. The Veteran should also be scheduled for a VA examination with an appropriate specialist (podiatrist or orthopedist) in order to determine the current nature, extent, and severity of his service-connected right foot plantar fasciitis.  The examiner shall review the claims file in connection with the examination and the examination report must reflect that such a review was conducted.  All indicated studies should be completed.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


